In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00203-CR



        MORGAN DANIEL BARKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 5th District Court
                 Cass County, Texas
             Trial Court No. 2017F00123




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION
           Morgan Daniel Barker pled guilty to aggravated assault with a deadly weapon 1 and was

placed on seven years’ deferred adjudication community supervision. Subsequently, the State filed

a motion to adjudicate guilt, alleging that Barker had committed ten different violations of the

conditions of his community supervision. Barker pled true to nine of the violations alleged by the

State, and following the presentation of evidence, the trial court entered a judgment adjudicating

guilt and sentencing Barker to fifteen years’ incarceration. Barker appeals.

           Barker’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the trial court proceedings, and concluding that the

appellate record presents no arguable grounds to be raised on appeal. Meeting the requirements

of Anders v. California, counsel has provided a professional evaluation of the record demonstrating

why there are no plausible appellate issues to be advanced. See Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

           Counsel forwarded copies of his brief and motion to withdraw to Barker and informed him

of his rights to review the appellate record and to file a pro se response to counsel’s brief, should

he so desire. Additionally, counsel provided Barker with a complete copy of the appellate record

in this matter. Barker filed a pro se response, in which he claims (1) the trial court erred in the


1
    TEX. PENAL CODE ANN. § 22.02 (West 2019).

                                                   2
admission of a photograph, (2) the trial court and the district attorney engaged in an ex parte

conversation, (3) his trial counsel was ineffective, (4) his appellate attorney misidentified him in

his brief as “Mr. Edwards,” and (5) he was incompetent at the plea hearing.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2




                                                       Scott E. Stevens
                                                       Justice

Date Submitted:            May 6, 2019
Date Decided:              May 7, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3